United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1990
                        ___________________________

                                 Brian Frank Guerry

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

           Scott Frakes, in his individual capacity; Brian Gage, Warden

                      lllllllllllllllllllllDefendants - Appellees

            Keith Broadfoot, Unit Manager; R. Holly, Case Manager

                             lllllllllllllllllllllDefendants

                 Guiffre, Case Worker; Thompson, Case Worker

                      lllllllllllllllllllllDefendants - Appellees

                   Nebraska Department of Corrections Agency

                             lllllllllllllllllllllDefendant

                             ------------------------------

                                 Brian Frank Guerry

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Scott Frakes, in his individual capacity; Frank Hopkins, in his individual capacity;
Brian Gage, in his individual capacity; Michelle Capps, in her individual capacity;
    Busboom, in his individual capacity; Christopher Connelly, in his individual
capacity; Crystal Rempel, in her individual capacity; Jacob Bents, in his individual
capacity; Andrew King, in his individual capacity; Austin Gocke, in his individual
   capacity; Shaw Sherman, in his individual capacity; Christopher Ulrick, in his
  individual capacity; Keith Broadfoot, in his individual capacity; R. Holly, in his
individual capacity; Chelsea Guiffre, in her individual capacity; Daniel Thompson,
             in his individual capacity; Flinn, in her individual capacity

                      lllllllllllllllllllllDefendants - Appellees

                                    John Doe(s)

                             lllllllllllllllllllllDefendant

    Paul Tompkins, in his individual capacity; Lucas Roede, in his individual
    capacity; Sonny Steele, in his individual capacity; Adam B. Cropp, in his
          individual capacity; Sarah E. Glass, in her individual capacity

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                           Submitted: January 11, 2019
                             Filed: January 23, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.




                                          -2-
      Nebraska inmate Brian Frank Guerry appeals from the order of the District
     1
Court granting summary judgment to defendants in his 42 U.S.C. § 1983 action. We
agree with the court’s thorough and well-reasoned analysis rejecting Guerry’s Eighth
Amendment claims. See Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014)
(standard of review). Guerry also challenges other court rulings, but his arguments
provide no basis for reversal. We affirm the judgment of the District Court.
                        ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                        -3-